Citation Nr: 1026695	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  02-11 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability to 
include as secondary to a service-connected left ankle disability 
or as aggravated thereby.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1994 to August 
1995.  

This matter is before the Board of Veterans' Appeal (Board) 
following a November 2008 Board remand.  Previously, the Board 
remanded the case to the RO for further action in December 2004, 
April 2006 and March 2008.  It was originally on appeal from an 
April 2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan. 

In September 2008, the Veteran and his spouse offered testimony 
at a hearing before the undersigned via video teleconference.  

Additional evidence was submitted by the Veteran in February 
2010, following certification of the appeal to the Board.  The 
Veteran provided a waiver of RO consideration of the evidence.  
38 C.F.R. § 20.1304(c) (2009).  Thus, it is not necessary to 
refer this material to the RO for initial consideration.    


FINDING OF FACT

Competent medical evidence shows that a herniated nucleus 
pulposus of the lumbar spine at L5 S1 was aggravated by a 
service-connected left ankle disability.  


CONCLUSION OF LAW

A herniated herniated nucleus pulposus of the lumbar spine at L5 
S1 was aggravated by a service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 
(2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Prior Board Remand

In November 2008, the Board remanded this case to the RO to 
obtain VA treatment records and to afford the Veteran a VA 
examination and opinion.  The Board observes that the RO did not 
comply with all aspects of the remand orders.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  However, as the Board is 
granting in full the benefit sought on appeal in this decision, 
this error is, at most, harmless.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish direct 
service connection for a claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Service connection may also be granted where disability is 
proximately due to or the result of an already service-connected 
disability.  38 C.F.R. § 3.310. Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden on 
the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which suggests the possibility 
that the recent change amounts to a substantive change in the 
regulation.  For this reason, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before the 
change, which is more favorable to the claimant.

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Analysis

The Veteran asserts that a service-connected left ankle 
disability aggravated his low back disability.  The Board notes 
that the RO awarded service connection for a left ankle 
disability in an October 1995 rating decision.  

The Veteran has a current diagnosis of a lumbar herniated nucleus 
pulposus.  An April 2003 VA medical center (VAMC) treatment 
record reveals that the Veteran underwent a lumbar discectomy in 
July 2000, which relieved pain.  He testified that his left ankle 
disability caused him to fall, reinjuring his back after the 
surgery.  The medical evidence shows complaints of low back pain 
and nerve root injections for pain.     

Additionally, in a March 2009 private medical opinion, the 
Veteran's treating  physician opined that his back condition is 
worsening because of his left ankle.  The physician reasoned that 
the Veteran's favoring of his left lower extremity has 
exacerbated nerve root impingement in the low back.  The Board 
finds that the private physician's opinion is adequate and 
probative.  It was rendered by the Veteran's treating physician 
of five years, and therefore, the physician was aware of the 
Veteran's pertinent medical history.  It is clear the physician 
reviewed the claims file, as he referred to information contained 
in service treatment records.  Further, the physician provided a 
rationale for his opinion.  See Stefl v. Nicholson, 21 Vet. App. 
120, 123 (2007); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  

The Board recognizes that in a February 2009 VA examination, an 
examiner provided the opinion that it is less likely as not the 
herniated nucleus pulposus is aggravated by chronic left ankle 
instability.  In support of this conclusion, the examiner stated 
that there was no documentation, other than the Veteran's report, 
to support his assertion that his left ankle caused him to fall, 
thereby reinjuring his back.  The Board notes that the 
determination regarding a Veteran's credibility is within the 
Board's purview, not that of the examiner.  See Smith v. 
Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is 
determined by the fact finder).  The Board finds no basis to 
challenge the Veteran's credibility.  Further, the Board affords 
greater probative weight to the opinion rendered by the Veteran's 
personal physician.  

As this private opinion is adequate and probative, the Board 
finds that the medical evidence of record does not preponderate 
against the Veteran's claim that a low back disorder was 
aggravated by his service-connected left ankle disability.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on 
its merits, the evidence must preponderate against the claim).  
Therefore, the Board affords the Veteran the benefit of the doubt 
and grants service connection for a low back disorder as 
secondary to a service-connected left ankle disorder.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for aggravation of a herniated 
nucleus pulposus of the lumbar spine at L5 S1 as secondary to a 
service-connected left ankle disorder is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


